ACCEPTED
                                                                                                        01-14-00680-CV
                                                                                              FIRST COURT OF APPEALS
                                                                                                      HOUSTON, TEXAS
                                                                                                   3/13/2015 4:18:25 PM
                                                                                                    CHRISTOPHER PRINE
                                                                                                                 CLERK

                                  Cause No. 01-14-00680-CV


Elizabeth Copeland,                              §   In the Court of Appeals        FILED IN
                                                                            1st COURT OF APPEALS
        Appellant,                               §                              HOUSTON, TEXAS
                                                 §                          3/13/2015 4:18:25 PM
                                                                            CHRISTOPHER A. PRINE
—versus—                                         §   First Court of Appeals District Clerk
                                                 §

Barry Copeland,                                  §

        Appellee.                                §   Houston, Texas




                    APPELANT’S MOTION FOR EXTENTION OF TIME TO FILE BRIEF




TO THE HONORABLE JUSTICES OF SAID COURT:

NOW COMES Appellant Elizabeth Copeland, and respectfully requests that this Court extend

the deadline to file the Brief of Appellant by three business days, and would respectfully show

the

Court as follows:

                            A.     Factual and Procedural History

1.     The case is on appeal from the 311th and 312th Judicial District Courts, Harris County,

       Texas.

2.     The style and number of the case in the trial court was In the Matter of the Marriage of

Barry L. Copeland and Elizabeth Copeland, and in the Interest of […], Minor Children, Harris

County District Court Cause No. 2012-39055.

3.     This is an appeal from a Final Decree of Divorce rendered after an arbitration proceeding.

4.     The present deadline for Appellant to file her brief in this case is March 11, 2015.

5.     Appellant requests a three business day extension of this deadline.

                                                1
                                B.      Argument and Authorities

6.      This Court has the authority to grant a motion to extend the deadline to file a party’s brief

        under Texas Rule of Appellate Procedure 10.5(b).

7.      Appellant seeks an extension of time of three business days—until March 16, 2015—to
        file

her brief.

8.      Appellant sought additional time to file her brief due to computer issues.              Two
        significant sections of her brief are unable to be retrieved.

9.      Appellant was able to re-create and finish the missing portions. And arranged for a
        messenger to pick them up as she had a doctor's appointment out of state and was quickly
        leaving. (the court has a letter from the doctor attached to First request for extension
        confirming , but the appointment was actually moved to the llth).. Appellant's brief was
        picked up by someone purporting to be a messenger from the concierge. Appellant is
        baffled(and frustrated). The messenger she hired said he was told it had already been
        picked up when he arrived (the concierge confirmed two different people came)
        Appellant has part of her brief on her computer, but the recreated portions are on her
        friend's computer, who is out of town on Spring Break with her children and until
        Sunday. Appellant was in a rush to get out of town did not print out an additional copy
        The files are not accessible from my computer. Appellant has been trying to reach her
        sister, who has a key, but thinks she may be out of town also.

10.     Three extensions have been granted thus far to Appellant’s former attorneys. This is her

         third and last request since representing herself.

                                  C.      Conclusion and Prayer

11. For the foregoing reasons, Appellant Elizabeth Copeland, respectfully requests that this Court

grant her grant her Motion for Extension of Time to File Brief of Appellant, and extend that

deadline for three business (3) days—until March 16, 2015.

12. Appellant has not spoken with Appellee’s Attorney yet. Appellant believes this Motion is

opposed. And will notify the court immediately if that is incorrect. Certificate of Conference is

being sent via email on March 13, 2015.


                                                       Respectfully submitted,

                                                   2
                                                       /s/Elizabeth Copeland


                                                     Elizabeth Copeland
                                            14655 Champion Forest Drive #1803
                                                  Houston, Texas 77069
                                                  (832) 925-1904—phone
                                                  (281) 583-0948—fax
                                                  elizabethpaytekendrick@gmail.com




                               CERTIFICATE OF CONFERENCE

I hereby certify that on March 13, 2015, I emailed a copy of this motion to Sallee Smyth,
counsel for Appellee Barry L. Copeland, Jr.

                                                    /s/Elizabeth Copeland
                                                  Elizabeth Copeland


                                 CERTIFICATE OF SERVICE

I hereby certify that on March 13, 2015, a true and correct copy of the foregoing was sent via
priority certified mail, return receipt requested, to the following counsel of record:


Sallee Smyth
SALLEE S. SMYTH, ATTORNEY AT LAW
800 Jackson St Richmond,
TX 77469
smyth.sallee@gmail.com

Counsel for Appellee Barry Copeland



                                              4



                                              3